DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the confined wellbore volume, the trapped annulus, the elastomeric sleeve comprising an opening, the wellhead, and the pup joints must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 400C, 860 and essentially all the reference numbers in Figures 11A, 11b and 12.
The drawings are further objected to because Figures 3A and 3B share reference numbers 312 and 314 which is improper.  “Views must not be connected by projection lines”, see 35 CFR 1.84(h).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference number “310B” has been defined as both a metal tubular body and a screen, and reference number “432” has been defined as open pore space, peripheral openings and an outer surface. However, each reference number should only be defined using one term throughout the entirety of the specification.
Figures 10A, 10B and 11 are described in the specification yet they are not shown in the Figures.  There appears to be a disconnect between the Figures and the Specification.  It is recommended that they both be reviewed thoroughly, especially focusing on Figs. 11A-12 and paragraphs [0230] - [0246].
Appropriate correction is required.
Claim Objections
Claims 1, 4-6, 8, 10, 14, 22 and 26 are objected to because of the following informalities: in claim 1, line 12 (using the numbering along the left side) should be amended to recite --[[and ]]wherein--.  In claim 4, line 27 should be amended to recite    --[[and ]]wherein--.  In claim 5, line 2 should be amended to recite --[[and ]]wherein--.  In claim 6, line 7 should be amended to end with the word --and-- and line 10 should be amended to recite --[[and ]]wherein--.  In claim 8, line 21 should be amended to recite    --within [[an]]the elastomeric sleeve-- if it is referring to the same sleeve previously defined in the line above and line 25 should be amended to recite --[[a]]the pipe joint-- if it is referring to the same pipe joint previously defined in claim 7.  In claim 10, lines 5-6 should be amended to recite --[[a]]the pipe joint-- if it is referring to the same pipe joint previously defined in claim 7.  In claim 14, line 7 of page 53 should be amended to recite --[[and ]]wherein-- and line 11 should be amended to end with the word --and--.  In claim 22, line 31 should be amended to recite --[[and ]]wherein--.  In claim 26, line 12 should be amended to recite --[[and ]]wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-26 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation "the production of hydrocarbons" in line 2 of page 53.  Claim 19 recites the limitation "the fluid mixture" in line 16.  Claim 20 recites the limitation "the fluid mixture" in line 20.  Claim 22 recites the limitation "the outer diameter" in line 5 and the limitation “the annular region” in line 9.  Claim 25 recites the limitation "the confined wellbore volume" in line 1 and the limitation “the production of hydrocarbons” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 15-18, 21, 23, 24 and 26 are also rejected under 35 USC 112(b) as being indefinite since they depend from claims that are rejected under 35 USC 112(b) as being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, and 19-23 are rejected under 35 USC 102(a)(2) as being anticipated by Narhi et al. (US 2020/0148932 A1) (“Narhi”).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 USC 102(a)(2). This rejection under 35 USC 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 USC 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 USC 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 USC 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Referring to claim 1: Narhi teaches a collection of compressible particles 700A, wherein each of the compressible particles is designed and fabricated to collapse in response to fluid pressure within a confined wellbore volume ¶ [0003] and [0019], and wherein each of the compressible particles:
defines a body fabricated from carbon [0114];
comprises a plurality of peripheral openings 710 along the body, permitting an ingress of wellbore fluids in response to an increase in pressure within the confined wellbore volume;
has a diameter that is between 100 micrometer (μm) and 900 μm (in dry state) [0028]; and
has a compressibility response of between 10% and 25%, for pressure changes between 15 pounds per square inch (psi) and up to 10,000 psi [0025];
and wherein the compressible particles reside at one or more selected depths within the confined wellbore volume (Figs. 2B and 4).
Referring to claim 14: Narhi teaches a method of attenuating annular pressure buildup within a wellbore, comprising:
running a first string 130 of casing into a wellbore, the first string of casing extending into a subsurface to a first depth;
running a second string 140 of casing into the subsurface, the second string of casing extending to a depth that is greater than the first depth, and wherein the first string of casing surrounds an upper portion of the second string of casing forming an annular region (FIG. 4);
providing one or more packings 230 of compressible material fixed along at least one selected depth within the annular region, wherein the compressible material is designed to absorb pressure in response to thermal expansion of wellbore fluids within the annular region during the production of hydrocarbon fluids from the wellbore [0183];
placing a column of cement around the second string of casing below the first depth (FIG. 4); and
placing a wellhead over the wellbore [0016], thereby forming a trapped annulus in the wellbore over the annular region;
and wherein:
the compressible material comprises a plurality of particles 700A, with each particle defining a body fabricated from carbon [0114], and each particle comprises a plurality of peripheral openings 710, permitting an ingress of wellbore fluids in response to an increase in pressure within the annular region;
each particle has a diameter that is between 100 micrometer (μm) and 900 μm (in dry state) [0028], and has a compressibility response of between 10% and 25%, for pressures between 15 pounds per square inch (psi) and up to 10,000 psi [0025].
Referring to claim 19: Narhi teaches placing a string of production tubing 150 into the wellbore within the second string of casing; producing hydrocarbon fluids “F” from the wellbore; and in response to thermal expansion of the fluid mixture in the trapped annulus, absorbing increased pressure using the compressible particles [0183].
Referring to claims 20 and 21: Narhi teaches, further comprising:
determining a range of pressures expected to be experienced by the fluid mixture in the trapped annulus [0133];
determining a maximum pressure for effectiveness of the compressible particles [0156]; and
designing the compressible particles to have an optimum pressure performance at an upper end of the range of expected pressures [0133].
Referring to claim 22: Narhi teaches a packing of compressible material, comprising:
an elongated sheet 230 of compressible particles 700A held together by means of a binder [0071] to form a fixed matrix (FIG. 2A), wherein the matrix is inert to hydrocarbon fluids within a wellbore;
and wherein:
the compressible particles together have a reversible volumetric expansion / contraction of greater than or equal to (≥) 10% at pressure changes between 15 pounds per square inch (psi) and up to 10,000 psi [0025],
the sheet is between 5 feet and 35 feet in length (since tubular 200, 220 is 30-40 feet [0067], [0069] and the sheet 230 covers ~80% of the pipe 220 [0082]),
the sheet is dimensioned to be secured around the outer diameter of a pipe joint 220, and
each of the compressible particles comprises a plurality of peripheral openings 710, permitting an ingress of wellbore fluids in response to an increase in pressure within the annular region.
Referring to claim 23: Narhi teaches the compressible particles have outer diameters that are between 40 micrometer (µm) and 1300 µm (in dry state) [0028].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 2-13, 15-18, and 24-26 are rejected under 35 USC 103 as being unpatentable over Narhi, alone.
Referring to claim 2: Narhi teaches the confined volume is a trapped annulus [0019].  While Narhi teaches each particle has a compressibility response of greater than or equal to (≥) 3% at pressures changes up to 10,000 psi [0025], Narhi does not specifically teach each particle has a compressibility response of ≥ 3% at pressures changes between 15 psi and up to 5,000 psi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressibility response taught by Narhi to be ≥ 3% at pressures changes between 15 psi and up to 5,000 psi since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to claims 3 and 24: Narhi teaches the body of each of the compressible particles has an amorphous shape ([0021], claim 12).  Narhi does not specifically teach the body of each of the compressible particles comprises calcined petroleum coke.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of each of the compressible particles to comprise calcined petroleum coke since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 4: Narhi teaches the compressible particles comprise:
first compressible particles having a first density; and
second compressible particles having a second density;
and wherein the first density is greater than the second density [0023].
Referring to claim 5: Narhi teaches the compressible particles comprise:
first compressible particles having a first compressibility response; and
second compressible particles having a second compressibility response;
and wherein the first compressibility response is greater than the second compressibility response (claim 22).
Referring to claim 6: Narhi teaches, wherein:
the first compressible particles reside at a first selected depth within the confined volume;
the second compressible particles reside at a second selected depth within the confined volume;
and wherein the second depth is greater than the first depth ([0136], claim 22).
Narhi does not specifically teach the first depth is greater that then second depth.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first depth taught by Narhi to be greater than the second depth, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Further, one would be choosing from a finite number of identified, predictable solutions (namely, greater than, equal to, or less than), with a reasonable expectation of success.
Referring to claim 7: Narhi teaches, wherein:
the compressible particles are part of one or more packings 230 of compressible particles residing at fixed and selected depths within the wellbore; and
each of the packings is affixed to an outer diameter of a pipe joint, or is part of a pipe joint, within the wellbore (FIG. 4).
Referring to claims 8 and 9: Narhi teaches wherein:
the one or more packings comprises at least three packings (FIG. 4);
each of the at least three packings comprises a screen 230, such that the compressible particles reside within the screen;
the screen of each of the one or more packings has a first end and an opposing second end; and
each end of the screen of each of the at least three packings is secured along an outer diameter of a pipe joint 220 in the wellbore;
wherein the screen of each of the at least three packings comprises at least one opening, permitting an ingress of wellbore fluids when the screen is placed within the wellbore.
While Narhi teaches elastomeric coatings [0118], Narhi does not specifically teach each of the at least three packings comprises an elastomeric sleeve.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen sleeve taught by Narhi to be an elastomeric sleeve since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claims 10 and 16: Narhi teaches wherein:
each of the one or more packings comprises a matrix of compressible particles, forming a sheet (FIG. 2A);
the compressible particles are held together within the matrix by means of a binder [0071];
the sheet of each of the one or more packings is at least five feet in length (since tubular 200, 220 is 30-40 feet [0067], [0069] and the sheet 230 covers ~80% of the pipe 220 [0082]); and
the sheet of each of the one or more packings is secured along an outer diameter of a pipe joint in the wellbore (FIG. 2A).
Referring to claims 11 and 18: Narhi teaches, wherein:
the sheet of each of the one or more packings is wrapped around the pipe joint at least once, and is adhered to the pipe joint by means of an adhesive material [0070]; and
the one or more packings comprise at least three packings (FIG. 4), with the packings being spaced apart and dimensioned to accommodate an expected upper pressure within the wellbore.
Referring to claim 12: Narhi teaches wherein:
the sheet of each of the one or more packings defines a cylindrical body that is secured to the outer diameter of the pipe joint by friction fit or by an adhesive [0070]; and
the one or more packings comprise at least three packings (FIG. 4), with the packings being spaced apart and dimensioned to accommodate an expected upper pressure within the wellbore.
Referring to claim 13: Narhi teaches, wherein the binder is rubber [0071], hydrogenated nitrile butadiene rubber (HNBR), nitrile butadiene rubber (NBR), or fluoroelastomer (such as FKM) or a soft plastic.
Referring to claim 15: Narhi teaches, wherein:
each of the one or more packings of compressible material is affixed to (i) an outer diameter of the second string of casing along the at least one selected length (FIG. 4) or (ii) an outer diameter of one or more pup joints threadedly connected to the second string of casing, in series.
While Narhi teaches the compressible particles together have a reversible volumetric expansion / contraction of greater than or equal to (≥) 3% at pressures changes up to 10,000 psi [0025], Narhi does not specifically teach the compressible particles together have a reversible volumetric expansion / contraction of ≥ 3% at pressures between 15 psi and up to 5,000 psi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eversible volumetric expansion / contraction taught by Narhi to be ≥ 3% at pressures between 15 psi and up to 5,000 psi since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to claim 17: Narhi teaches, wherein:
the sheet of each of the one or more packings is between 5 and 35 feet in length (since tubular 200, 220 is 30-40 feet [0067], [0069] and the sheet 230 covers ~80% of the pipe 220 [0082]); and
the method further comprises mechanically or adhesively securing the one or more packings of compressible material to an outer diameter of one or more joints along the second string of casing before the second string of casing is run into the wellbore [0070].
Referring to claim 25: Narhi teaches a method of attenuating annular pressure buildup within a wellbore, comprising:
running a first string 130 of casing into a wellbore, the first string of casing extending into a subsurface 110 to a first depth;
running a second string 140 of casing into the subsurface, the second string of casing extending to a depth that is greater than the first depth, and wherein the first string of casing surrounds an upper portion of the second string of casing forming an annular region (FIG. 4);
providing a plurality of packings 230 of compressible material 700A fixed at selected depths within the annular region, wherein:
each packing of compressible material is affixed to an outer diameter of a pipe joint along the second string of casing (FIG. 4), or is threadedly placed in series with the second string of casing, and
each of the compressible particles comprises a plurality of peripheral openings 710, permitting an ingress of wellbore fluids in response to an increase in pressure within the confined wellbore volume due to thermal expansion during the production of hydrocarbon fluids from the wellbore [0183];
placing a column of cement around the second string of casing below the first depth (FIG. 4); and
placing a wellhead over the wellbore, thereby forming a trapped annulus in the wellbore over the annular region [0016].
Narhi does not specifically teach the compressible material comprises a plurality of carbonaceous particles comprising calcined petroleum coke.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressible material taught by Narhi to comprise calcined petroleum coke since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 26: Narhi teaches:
determining an expected range of pressures within the trapped annulus; and
selecting the carbonaceous particles to have an optimum pressure performance at an upper end of the expected range of pressures [0133].
While Narhi teaches the compressible particles together have a reversible volumetric expansion / contraction of greater than or equal to (≥) 3% at pressure changes up to 10,000 psi [0025], Narhi does not specifically teach the compressible particles together have a reversible volumetric expansion / contraction of ≥ 3% at pressure changes from 15 psi and up to 5,000 psi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eversible volumetric expansion / contraction taught by Narhi to be ≥ 3% at pressures from 15 psi and up to 5,000 psi since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Polizzotti et al. (US 2007/0027036 A1) teaches a downhole fluid comprising compressible particulate material that is responsive to pressure changes (Abstract).  Shepherd et al. (US 8,080,498 B2) also teaches a downhole fluid comprising compressible particulate material that is responsive to pressure changes (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        
23 August 2022